Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        20-OCT-2020
                                                        11:48 AM
                                                        Dkt. 9 ODSAC


                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                               vs.

                       JOHANNA DURAN DECKER
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DTA-19-00803)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
              (By: Recktenwald, C.J., Nakayama, J.,
     and Circuit Judge Souza, assigned by reason of vacancy,
   with McKenna, J., dissenting, with whom Wilson, J., joins)
          Petitioner/Defendant-Appellant Johanna Duran Decker’s

Application for Writ of Certiorari, filed on September 22, 2020,

is hereby dismissed as untimely.

          DATED: Honolulu, Hawai#i, October 20, 2020.

                                   /s/ Mark E. Recktenwald

                                   /s/ Paula A. Nakayama

                                   /s/ Kevin A.K. Souza